       1:18-cv-01101-SEM-TSH # 63             Page 1 of 4                                           E-FILED
                                                                          Tuesday, 30 July, 2019 05:18:04 PM
                                                                               Clerk, U.S. District Court, ILCD



                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                               SPRINGFIELD DIVISION
Kelli Andrews,                                       )
                                                     )
                          Plaintiff,                 )
v.                                                   )    Case No. 18-cv-1101-SEM-TSH
                                                     )
Bruce Rauner et al.,                                 )
                                                     )
                          Defendants.                )



                    JOINT PROPOSED CASE MANAGEMENT ORDER

        Pursuant to the Court’s Order of July 16, 2019, the parties hereby submit the following

 Joint Proposed Case Management Order:

 1. Plaintiff is to identify testifying experts and to provide Rule 26 expert reports by May 15,

     2020, depositions by June 29, 2020. All Defendants are to identify testifying experts and to

     provide Rule 26 expert reports by Sept. 1, 2020, depositions by October 16, 2020. Rebuttal

     expert reports due by November 16, 2020.

 2. The parties have until February 28, 2020, to complete fact discovery. Any written discovery

     served subsequent to the date of this Order to be served by a date that allows the served

     party the full 30 days provided by the Federal Rules of Civil Procedure in which to comply.

     The parties have until November 30, 2020 to complete expert discovery. All depositions for

     discovery or use at trial shall be completed no later than the close of expert discovery.

 3. Telephonic status hearing to discuss the setting of settlement conference or mediation

     scheduled [approx. Dec. 1, 2020] ____, ______, 2020, at ______ before U.S. Magistrate

     Judge Schanzle-Haskins. (Court will place call.)

                                                 1
       1:18-cv-01101-SEM-TSH # 63              Page 2 of 4



 4. The parties have until January 26, 2021 to file dispositive motions. No dispositive motions

     filed after that date will be considered by the Court.

 5. Final pre-trial conference is scheduled for [approx.. May 21, 2021] ____, 2021 at ____

     before U.S. District Judge Sue E. Myerscough. All motions in limine to be filed on or

     before fifteen (15) days prior to final pretrial conference. (See Local Rule 16.1 - Pre-Trial

     Procedures.)

 6. Jury trial is scheduled for June 7, 2021 at 9:00 a.m. on the trial calendar of U.S. District

     Judge Sue E. Myerscough.



 Dated: July 30, 2019



 /s/ Stephen H. Weil    .                             /s/ Jeremy C. Tyrrell           .
Stephen H. Weil                                       Jeremy C. Tyrrell
Weil & Chardon LLC                                    Office Of The Attorney General
333 S. Wabash Ave. Suite 2700                         500 South Second Street
Chicago, IL 60604                                     Springfield, IL 62706
312-585-7404                                          217-785-4555
steve@weilchardon.com                                 Fax: 217-782-8767
                                                      Email: jtyrrell@atg.state.il.us
Alan Mills - alan@uplcchicago.org
Elizabeth Mazur – liz@uplcchicago.org                 /s/ Karen L. McNaught               .
Nicole Schult - Nicole@uplcchicago.org                Karen L. McNaught
Uptown People’s Law Center                            Cassiday Schade LLP, Suite 200
4413 North Sheridan Rd.                               111 North 6th Street
Chicago, Illinois 60640                               Springfield, IL 62701
Tel: (773) 769-1411                                   217-572-1714
Fax: (773) 769-2224                                   Fax: 217-572-1613
                                                      Email: kmcnaught@cassiday.com
Counsel for Plaintiff
                                                      /s/ Alexander B. Chosid         .
                                                      .Alexander B. Chosid
                                                      Wiedner & Mcauliffe, Ltd.
                                                      8000 Maryland Avenue, Suite 550
                                                      St. Louis, MO 63105
                                                      314-721-3400

                                                  2
1:18-cv-01101-SEM-TSH # 63   Page 3 of 4



                                   Fax: 314-241-7604
                                   Email: abchosid@wmlaw.com

                                   Counsel for the defendants




                               3
       1:18-cv-01101-SEM-TSH # 63            Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that on July 30, 2019, I caused the foregoing to be electronically filed
with the Clerk of the Court using the CM/ECF system, which will send notification to counsel of
record.



                                                           /s/ Alexis G. Chardon .
                                                           Weil & Chardon LLC
                                                           333 S. Wabash Ave. Suite 2700
                                                           Chicago, IL 60604
                                                           312-585-7404
                                                           ali@weilchardon.com




                                                4
